ARMSTRONG, J.,
dissenting.
The majority concludes that ORS 468.107(3) was not implicitly repealed by the legislature’s 1971 amendment of ORS 183.480, in which it extended judicial review under the APA to noncontested cases and removed language that had served to qualify the section’s application. Because I believe that the majority has construed the applicable statutes in a way that distorts the intent of the legislature, I respectfully dissent.
Before 1971, whether a party could seek judicial review under the APA of a state agency decision depended on the nature of the decision. If the agency made its decision in a contested case proceeding, the parties were entitled to judicial review of the decision under ORS 183.480 (1969) of the APA, which provided, in relevant part:
“(l)(a) Except as otherwise provided specifically by statute, any party to an agency proceeding aggrieved by a final decision in a contested case, whether such decision is affirmative or negative in form, is entitled to judicial review thereof under ORS 183.310 to 183.510.
* * * *
“(2) * * * Proceedings for review shall be instituted by filing a petition in [the circuit court]. The petition may be filed within 60 days only following entry of the decision.” (Emphasis added.)
*306If the agency made its decision in a noncontested case proceeding, judicial review of the decision was governed by statutes found outside the APA.1
In 1971, the legislature revised the system of judicial review of state agency decisions to establish a comprehensive, uniform scheme of review for contested and noncontested cases. An integral part of that revision was the removal of the clause “Except as otherwise provided specifically by statute” from ORS 183.480.1 believe that the implication of that deletion was that other statutes addressing judicial review of agency decisions that were inconsistent with the APA were not to be given effect.
I find support for my interpretation in our decision in School Dist. No. 48 v. Fair Dis. App. Bd., 14 Or App 35, 41, 512 P2d 799 (1973). There we discussed how the Supreme Court had interpreted the “except as otherwise provided” clause in Wampler v. Dept. of State Police, 224 Or 439, 355 P2d 238 (1960). We concluded that the removal of that clause from ORS 183.480 after the Wampler decision required a new construction of the statute. School Dist. No. 48, 14 Or at 39-41. We then cited various authorities for the proposition that all state administrative decisions should be subject to review under a single, uniform procedure. From that, I conclude that we understood the 1971 revision of ORS 183.480 to make the APA take precedence over other existing statutes that established separate, inconsistent procedures for obtaining review of agency decisions.
ORS 468.170(3) is such a provision. It provides for a 30-day period in which to seek judicial review of a decision denying a pollution tax credit. By doing so, it conflicts with ORS 183.484(3) of the APA, which gives a party 60 days in which to seek judicial review of an agency decision in such a noncontested case. The majority has concluded that there is no conflict between the provisions because an aggrieved party who adheres to the time period in ORS 468.170(3) will always satisfy the 60-day period in ORS 183.484(3). Contrary to the majority’s view, both provisions cannot be given their *307intended effect. One or the other must control, which means that the provisions are incompatible. Accordingly, our decisions in School Dist. No. 48 and League of Women Voters v. Lane Co. Bndry. Comm., 32 Or App 53, 573 P2d 1255, rev den 283 Or 503 (1978), should guide our decision here.2 The only principled resolution of the conflict in the statutes is to follow the legislature’s intent and hold that the time limit in ORS 468.170(3) was impliedly repealed by the 1971 amendment to ORS 183.480.
As for the majority’s intimation that the legislature’s decision to streamline administrative procedures with its 1971 revisions of the APA did not apply to the conflicting provisions in ORS 468.170(3) because former ORS 449.090 (1969) and former ORS 449.635(1) appeared to allow for APA review of a rejection of a pollution control facilities tax credit, I am not convinced that that reading of those statutes is correct. When read in conjunction with the APA as it was written at the time, it would appear that the provisions allowing for such review were in direct conflict with the limitation of APA review to contested cases. I believe that it was with such apparent conflicts in mind that the legislature undertook to amend the APA, and that those amendments did indeed repeal the 30-day time limit prescribed by ORS 488.170(3).3
For the reasons above, I respectfully dissent.

 There were provisions in chapter 183 that addressed judicial review of agency rules and of declaratory rulings by state agencies, ORS 183.400, ORS 183.410, but they do not bear on the issue presented here.


 I have no doubt that, had ORS 468.170(3) provided for review of pollution tax credit decisions by filing a writ of review within 30 days, the majority would have applied our precedents and concluded that the amendment to ORS 183.480 had impliedly repealed the designation of the writ of review as the means to obtain review. I must assume that the majority would then have struggled with other maxims of construction to determine whether the 30-day time limit in ORS 468.170(3) could be severed from the statute and, thus, preserved. That suggests the folly of the exercise in which the majority engages here. The simpler, and correct, answer is that the 1971 Legislature enacted the judicial review provisions to create a uniform body of law that displaced all incompatible provisions. The 30-day time limit in ORS 468.170(3) is such an incompatible provision, and the majority errs in concluding otherwise.


 The effect of the majority’s decision is to reinsert into ORS 183.480 the clause that makes the provisions of the APA applicable “[ejxcept as otherwise provided specifically by statute.” The effect of doing that is to undo the legislature’s intent rather than to effectuate it.